Citation Nr: 0836401	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2004.  In August 2008, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  Please note this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is required to 
satisfy the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).  

Specially Adapted Housing

To warrant a certificate of eligibility for assistance in 
acquiring specially adapted housing, the evidence must 
establish permanent and total service-connected disability 
due to: (1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or (3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2007).  

The evidence of record shows that the veteran served in 
Vietnam, and was awarded the Combat Infantryman Badge and the 
Purple Heart Medal.  Service medical records show that his 
left forefoot was amputated during service, after he stepped 
on an anti-personnel mine while in Vietnam in May 1969.  
After service, he developed osteomyelitis, and, during a VA 
hospitalization from September 1972 to January 1973, 
underwent further amputation of the left lower extremity at 
the ankle joint.  

As of October 2005, the veteran's service-connected 
disabilities consisted of schizophrenia, evaluated as 50 
percent disabling; amputation of the left foot with 
osteomyelitis, evaluated as 40 percent disabling, lumbosacral 
strain, evaluated as 20 percent disabling, lumbar herniated 
nucleus pulposus, evaluated as 10 percent disabling, and 
status post hepatitis A and B, and shell fragment wound scars 
of the upper and lower extremities and penis, all evaluated 
as noncompensably disabling.  A combined evaluation for the 
veteran's service-connected disabilities of 80 percent, as 
well as a TDIU rating, have been in effect since November 
1973; hence, he is permanently and totally disabled.  He is 
also in receipt of special monthly compensation on account of 
the anatomical loss of one foot.  See 38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a) (2007).  

Based on this disability status, the only potentially 
applicable provision is (3) the loss, or loss of use, of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 C.F.R. § 3.809.  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible. 38 
C.F.R. § 3.809(d) (2007).

Regrettably, medical records dated during the appeal period 
which are currently on file do not permit a determination as 
to this matter.  He was not afforded a VA examination 
concerning the issue, although the April 2004 duty to assist 
letter indicated that he may be scheduled for such.  Private 
medical records do not show pertinent treatment.  VA records 
dated from December 2003 to October 2006 contain many primary 
care notes which report that that the veteran was 
"ambulatory in no apparent distress," but also that he had 
a below the knee amputation of the left leg, and wore a 
prosthesis.  However, a general surgery consult in April 
2005, due to the veteran's complaints of pain at the stump 
site, noted soft tissue swelling.  In August 2005, he said he 
used the prosthesis 3 to 4 hours a day.  He used a wheelchair 
for long distances.  On examination, the stump was well 
healed and without lesions, but he had a neuroma in the 
stump.  He was to be seen in the Amputee clinic.  A VA 
examination of the veteran's spine in August 2005 also noted 
that the veteran ambulated with a wheelchair for long 
distances and with a cane for short distances.  In September 
2005, primary care clinic records show that the veteran 
complained of pain in his left leg stump.  He was in a 
wheelchair.  It was noted that he was under evaluation by 
Orthopedics.  However, examinations have not disclosed any 
leg weakness.  In particular, on the VA examination, 
sensation was intact in the lower extremities, and on motor 
examination, there was no atrophy, muscle tone was normal, 
and strength was 5/5 in the both proximal lower extremities 
and in the distal right lower extremity.  

The Board observes that the follow-up Amputee and Orthopedic 
clinic treatment records referenced in the VA outpatient 
treatment records have not been obtained.  In view of the 
seemingly conflicting or incomplete medical evidence, these 
records must be obtained.   After that, he must be afforded 
an examination to determine whether his service-connected 
disabilities permanently preclude locomotion.  

New, Inextricably Intertwined Claims

In evidence presented at the hearing, including a written 
statement and medical records, the veteran claimed increased 
evaluations for his service-connected back conditions, and 
service connection for prostate cancer, based on a 
presumptive association with Agent Orange exposure while he 
was in Vietnam.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  These issues must be 
first considered by the RO.  However, the veteran 
specifically contends that his back disability contributes to 
his loss of locomotive ability.  Moreover, the medical 
evidence submitted with the claim shows that prostate cancer 
was just diagnosed in August 2008, and the ramifications of 
this illness on his overall health may be relevant to the 
issue before the Board.  Therefore, under these 
circumstances, the issues are inextricably intertwined with 
the issue of entitlement to specially adapted housing.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  

The initial consideration by the RO should include the 
question of whether the separate evaluations for degenerative 
disc disease with herniated nucleus pulposus and for 
lumbosacral strain, granted in an October 2005 rating 
decision, are appropriate in light of 38 C.F.R. § 4.14, which 
prohibits the evaluation of the same disability or 
manifestations under various diagnoses.  In this regard, 
currently, 38 C.F.R. § 4.71a provides for a general rating 
formula for diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, including diagnostic codes 
5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The general formula, which 
became effective September 26, 2003, includes symptoms such 
as pain, limitation of motion, muscle spasms, guarding, and 
abnormal spinal contour.  Alternatively (but not 
additionally), intervertebral disc syndrome may be rated 
based on incapacitating episodes.  38 C.F.R. § 4.71a, Code 
5243.  

On the other hand, under the old criteria, in effect prior to 
September 26, 2003, lumbosacral strain was rated based on 
symptoms such as pain, muscle spasm, loss of lateral spine 
motion, listing of the whole spine to the opposite side, and 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective prior to September 26, 2003.  Under the old 
criteria, intervertebral disc syndrome was rated based on 
symptoms compatible with sciatic neuropathy, including 
characteristic pain and demonstrable muscle spasm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  A precedent opinion of VA's 
Office of General Counsel held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with the injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae. VAOPGCPREC 36-97 (1997), 63 
Fed. Reg. 31262 (1998).  Therefore, separate ratings under 
the old diagnostic codes 5293 and 5295 would not be 
appropriate.

The RO in this case assigned a 10 percent rating for 
degenerative disc disease under the general formula in the 
new criteria, while the 20 percent rating for lumbosacral 
strain was continued under the old criteria.  The RO should 
give careful consideration to whether these separate ratings, 
both of which contemplate, for example, limitation of motion, 
muscle spasms, and abnormal spinal contour, constitute 
pyramiding, precluded by 38 C.F.R. § 4.14.  (This should not 
be confused with neurological manifestations, such as of the 
sciatic nerve, which, if present, should be rated separately.  
See 38 C.F.R. § 4.71a, diagnostic codes 5235 to 5243, Note 
(2007).)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain any "dummy" or temporary file 
(or a copy thereof) pertaining to the 
veteran, which may have been created at 
the RO and associate it with the claims 
file.  If any of the actions requested 
below have been satisfied by development 
contained in a temporary file, the actions 
need not be repeated. 

2.  Undertake all notification and 
development actions required by law for 
the new, inextricably intertwined claims 
of entitlement to service connection for 
prostate cancer, based on Agent Orange 
exposure, and entitlement to increased 
rating(s) for the veteran's service-
connected lumbar spine condition(s).  With 
respect to the increased rating claim, the 
RO must review whether the separate 
evaluations for degenerative disc disease 
with herniated nucleus pulposus and for 
lumbosacral strain, granted in an October 
2005 rating decision, are appropriate in 
light of 38 C.F.R. § 4.71a, which 
currently provides a general rating 
formula for rating spinal disabilities.  
The RO in this case assigned a 10 percent 
rating for degenerative disc disease under 
the general formula in the new criteria, 
while the 20 percent rating for 
lumbosacral strain was continued under the 
old criteria.  The RO should give careful 
consideration to whether these separate 
ratings, both of which contemplate, for 
example, limitation of motion, muscle 
spasms, and abnormal spinal contour, 
constitute pyramiding, precluded by 
38 C.F.R. § 4.14.  (See explanation of the 
old and new diagnostic criteria and 
pyramiding concept above under the heading 
New, Inextricably Intertwined Claims on 
pages 4-6 above.)

3.  Obtain the following VA treatment 
and/or evaluation records:
*  All records of VA treatment and/or 
evaluation of the veteran's low back, 
lower extremities, including the 
amputation stump of the left lower 
extremity, dated from August 2005 to the 
present.  Of particular importance are all 
records of treatment in the Orthopedic, 
Amputee, Prosthetic, and/or Physical 
Medicine and Rehabilitation (PM&R) 
clinics.  All radiographic studies (e.g., 
X-rays and MRIs) of the lower extremities 
dated during this period should be 
obtained as well.  
*  All records dated from August 2008 to 
the present showing treatment for prostate 
cancer.    

4.  After receiving the above VA treatment 
records, to the extent available, schedule 
the veteran for an appropriate VA 
examination to determine whether his 
service-connected disabilities, in 
particular, the below-knee amputation of 
the left lower extremity, lumbosacral 
strain, lumbar herniated nucleus pulposus, 
schizophrenia, and/or the not yet service-
connected prostate cancer permanently 
preclude locomotion.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  Any essential tests and 
studies, which are not already of record, 
should be accomplished.  

Specifically, the examiner should 
determine whether the veteran has the loss 
of use of one lower extremity together 
with the residuals of organic disease or 
injury due to his service-connected 
disabilities, which so affect the 
functions of balance or propulsion as to 
permanently preclude locomotion without 
the aid of braces, crutches, canes or a 
wheelchair.  As used here, the term 
"preclude locomotion" means the necessity 
for regular and constant use of a 
wheelchair, braces, crutches or canes as a 
normal mode of locomotion although 
occasional locomotion by other methods may 
be possible.  

The examiner should fully describe the 
objective findings that support his or her 
conclusions (e.g., with respect to range 
of motion, instability, weakness, atrophy, 
tone, callosities, etc.), and a complete 
rationale for all opinions should be 
provided.  In would be helpful if the 
physician would use the following language 
in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After ensuring that any actions needed 
to comply with VA's duty to assist and 
notice obligations are accomplished, 
adjudicate the new issues of entitlement 
to service connection for prostate cancer, 
based on Agent Orange exposure, and 
entitlement to increased rating(s) for the 
service-connected lumbar spine 
condition(s).  Inform the veteran and his 
representative of his appellate rights.  
They should also be informed that if he 
disagrees with the outcome, a timely 
appeal (notice of disagreement and, 
following an SOC, a substantive appeal) 
will be required for appellate review of 
any additional issues.  

6.  After ensuring that the VA examination 
report is complete, and the new claims 
developed and adjudicated, the RO should 
readjudicate the claim for entitlement to 
specially adapted housing, with 
consideration of all evidence of record.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which addresses all relevant 
matters.  An appropriate period of time 
should be allowed for response.  
Thereafter, the appeal should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



